Name: Commission Regulation (EEC) No 2196/82 of 6 August 1982 amending for the 1982/83 marketing year Regulation (EEC) No 1641/71 laying down quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 82 Official Journal of the European Communities No L 233/23 COMMISSION REGULATION (EEC) No 2196/82 of 6 August 1982 amending for the 1982/83 marketing year Regulation (EEC) No 1641/71 laying down quality standards for dessert apples and pears Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 203/82 (2), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 1674/81 (4), fixed quality standards for apples and pears as set out in the Annex to that Regulation ; Whereas it is stated in that Regulation that fruit must be in a state of development and ripeness such that it can withstand the transport and handling operations required for it to arrive in satisfactory condition at its place of destination ; whereas that standard appears to cover only over-ripeness and not under-ripeness ; whereas the standard should be supplemented in order to prevent fruit being marketed before it has begun the ripening process ; Whereas the validity of the measures described above should be limited to a period during which their effec ­ tiveness can be assessed ; In Section II 'Quality requirements of the Annex to Regulation (EEC) No 1641 /71 the following paragraph is hereby added at the end of 'A. Minimum require ­ ments' : 'The fruit must in any case have reached a degree of maturity such that the ripening will continue after picking ; to determine whether this degree has been reached, the competent agencies in the Member States may use a colorimetric scale and/or a starch regression test (iodine test).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply during the 1982/83 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 140, 20 . 5 . 1982, p . 36 . (J) OJ No L 172, 31 . 7 . 1971 , p . 1 . ( ¦) OJ No L 168, 25. 6 . 1981 , p . 13 .